         Case 3:19-cv-00247-SRU Document 42 Filed 05/26/20 Page 1 of 13



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


     CONNECTICUT PARENTS UNION,
         Plaintiff,                                           No. 3:19-cv-247 (SRU)

           v.

     DIANNA WENTZELL, et al.,
          Defendants.

                             RULING ON MOTION TO DISMISS

        The Connecticut Parents Union (“CTPU”) filed the instant suit against Dianna Wentzell,

in her official capacity as Commissioner of the Connecticut State Department of Education;

Allan B. Taylor, in his official capacity as Chairperson of the Connecticut State Department of

Education’s Board of Education; Ned Lamont, in his official capacity as Governor of

Connecticut; and William Tong, in his official capacity as Connecticut Attorney General

(collectively, “Defendants”). As set forth in its complaint, CTPU claims that Connecticut’s

statewide racial quota for interdistrict magnet schools violates the Equal Protection Clause of the

Fourteenth Amendment.

        Defendants have moved to dismiss CTPU’s complaint on the ground that CTPU lacks

standing. For the reasons that follow, Defendants’ motion is granted.


I.      Standard of Review

     A. Federal Rule of Civil Procedure 12(b)(1)

        The party who seeks to invoke a court’s jurisdiction bears the burden of establishing that

jurisdiction. Thompson v. Cnty. of Franklin, 15 F.3d 245, 249 (2d Cir. 1994) (citing Warth v.

Seldin, 422 U.S. 490, 518 (1975)). To survive a motion brought under Rule 12(b)(1), a plaintiff

must allege facts demonstrating that the plaintiff is a proper party to seek judicial resolution of
             Case 3:19-cv-00247-SRU Document 42 Filed 05/26/20 Page 2 of 13



the dispute. Id. “A district court properly dismisses an action under Fed. R. Civ. P. 12(b)(1) for

lack of subject matter jurisdiction if the court ‘lacks the statutory or constitutional power to

adjudicate it,’” such as when “the plaintiff lacks constitutional standing to bring the action.”

Cortlandt Street Recovery Corp. v. Hellas Telecommunications, 790 F.3d 411, 416–17 (2d Cir.

2015) (internal citations omitted). “The plaintiff bears the burden of ‘alleg[ing] facts that

affirmatively and plausibly suggest that it has standing to sue.’” Id. (internal citations omitted).

“[S]tanding cannot be ‘inferred argumentatively from averments in the pleadings,’ but

rather ‘must affirmatively appear in the record.’” Martinez v. Malloy, 350 F. Supp. 3d 74, 84 (D.

Conn. 2018) (citing FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 232 (1990)).

         In considering a Rule 12(b)(1) motion to dismiss for lack of standing, the Second Circuit

construes “the complaint in [the] plaintiff’s favor and accept[s] as true all material factual

allegations contained therein.” Donoghue v. Bulldog Inv’rs Gen. P’ship, 696 F.3d 170, 173 (2d

Cir. 2012); see also Wiltzius v. Town of New Milford, 453 F. Supp. 2d 421, 429 (D. Conn. 2006)

(“In considering such a motion, the court accepts the factual allegations alleged in the complaint

as true and draws all inferences in the plaintiff’s favor.”) (internal citations omitted). In deciding

a Rule 12(b)(1) motion, courts may refer to evidence outside the pleadings. Amidax Trading

Grp. v. S.W.I.F.T. SCRL, 671 F.3d 140, 145, 146 (2d Cir. 2011) (per curiam).


II.      Background

      A. Factual Allegations1

         After the Connecticut Supreme Court ruled in Sheff v. O’Neill that the Connecticut

Constitution required the state to provide students a “substantially equal educational



         1
          The facts are drawn from the complaint, and for purposes of the present motion, I assume them to be true
and draw all reasonable inferences in CTPU’s favor. See Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009).

                                                        2
         Case 3:19-cv-00247-SRU Document 42 Filed 05/26/20 Page 3 of 13



opportunity,” the parties to that case negotiated a settlement that imposed a 75% cap on Black

and Hispanic student enrollment in Hartford and surrounding interdistrict magnet schools. Sheff

v. O’Neill, 238 Conn. 1, 23 (1996); Compl., Doc. No. 1, at ¶ 11. Enacted in 2017, Public Act 17-

172 (“the Act”) applied that quota to all interdistrict magnet schools throughout the state.

Compl., Doc. No. 1, at ¶¶ 13, 15. Under the Act, interdistrict magnet schools must reserve at

least 25% of their seats for “reduced-isolation student[s].” Id. at ¶¶ 1, 13. A “reduced-isolation

student” is defined as a student who “[i]s Native American, Asian, Alaska Native, Native

Hawaiian, Other Pacific Islander, White and/or Two or More Races white and Asian (any

combination other than Black/African American or Hispanic)” and “[i]s not Black/African

American, Hispanic and/or Two or More Races (any combination of Black/African American or

Hispanic).” Ex. 1 to Compl., Doc. No. 1, at 1.

       Since the Act’s statewide implementation, Black and Hispanic students have been

“denied admission to interdistrict magnet schools in favor of white and Asian students.” Compl.,

Doc. No. 1, at ¶ 21. In addition, at least one interdistrict magnet school has closed. Id. at ¶ 16.

Specifically, Dr. Cortlandt V.R. Creed Health & Sports Sciences High School, an interdistrict

magnet school in New Haven, was closed permanently after incurring over $100,000 in sanctions

for failing to comply with the quota. Id.

       Established in 2011 by Gwendolyn Samuel, CTPU works to ensure that “parents,

guardians, and families are connected with the educational resources and support system to

protect their child’s educational rights,” and “collaborates with parents, teachers, and educational

advocates across Connecticut to engage decision-makers to achieve educational reform.” Id. at ¶

6. CTPU’s mission is “to advocate for equal educational opportunity for all children in

Connecticut” and to “prevent children’s skin color from determining their educational



                                                  3
           Case 3:19-cv-00247-SRU Document 42 Filed 05/26/20 Page 4 of 13



opportunities.” Id. at ¶¶ 20, 22. CTPU has “hosted community events, information sessions, bus

tours, and other events in order to educate the public about the statewide racial quota’s harmful

effects.” Id. at ¶ 6.


       B. Procedural History

          On February 20, 2019, CTPU filed the instant complaint against Wentzell, Taylor,

Lamont, and Tong in their official capacities. Compl., Doc. No. 1. As set forth in its complaint,

CTPU challenges the Act’s implementation pursuant to 42 U.S.C. § 1983 on the ground that it

violates the Fourteenth Amendment’s Equal Protection Clause. Id. at ¶¶ 3–4. CTPU specifically

alleges that “[t]he decision to extend the racial quota to all magnet schools in the state was not

required to comply with the Sheff decision,” and that, in extending that quota, Defendants “are

discriminating on the basis of race in violation of the Fourteenth Amendment.” Id. at ¶¶ 14, 30.

It seeks permanent injunctive relief enjoining the enforcement of the Act, as well as a declaratory

judgment that the Act is unconstitutional. Id. at ¶¶ 18–33.

          Defendants filed a motion to dismiss CTPU’s complaint on March 26, 2019 on the basis

that CTPU lacks standing. Mot. to Dismiss, Doc. No. 31. CTPU opposed the motion on April

16, 2019, and Defendants replied on April 30, 2019. See Doc. Nos. 35, 37. I heard oral

argument on December 5, 2019.


III.      Discussion

          A plaintiff must establish that it has standing to bring the cause of action that it asserts.

See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). The doctrine of standing “limits the

category of litigants empowered to maintain a lawsuit in federal court to seek redress for a legal

wrong.” Id. As opposed to a “technical rule intended to keep aggrieved parties out of court” or a

“test of substantive rights[,]” standing is a “practical concept designed to ensure that courts and

                                                     4
         Case 3:19-cv-00247-SRU Document 42 Filed 05/26/20 Page 5 of 13



parties are not vexed by suits brought to vindicate nonjusticiable interests.” Econ. Enterprises,

Inc. v. T.D. Bank N.A., 2011 WL 446891, at *2 (D. Conn. Feb. 3, 2011) (internal citations

omitted).

         To establish the constitutional minimum of standing, a plaintiff must satisfy three

elements. Field Day, LLC v. County of Suffolk, 463 F.3d 167, 175 (2d Cir. 2006) (citing Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560 (1992)). First, a plaintiff must establish that it “has

sustained an ‘injury in fact’ which is both ‘concrete and particularized’ and ‘actual or imminent’

. . . .” Cortlandt Street Recovery Corp. v. Hellas Telecommunications, 790 F.3d 411, 417 (2d

Cir. 2015) (quoting Lujan, 504 U.S. at 560). A concrete injury is one that “actually exist[s].”

Spokeo, 136 S. Ct. at 1548. “For an injury to be ‘particularized,’ it ‘must affect the plaintiff in a

personal and individual way.’” Id. (quoting Lujan, 504 U.S. at 560 n.1). The “mere possibility

of future injury, unless it is the cause of some present detriment, does not constitute hardship.”

Simmonds v. INS, 326 F.3d 351, 360 (2d Cir. 2003).

       Second, the plaintiff must establish a “causal connection between the injury and the

conduct complained of . . . .” Field Day, LLC, 463 F.3d at 175 (quoting Lujan, 504 U.S. at 560–

61). The injury must be “fairly . . . trace[able] to the challenged action of the defendant, and not

. . . the result [of] the independent action of some third party not before the court.” Id. (quoting

Lujan, 504 U.S. at 560). Finally, “it must be likely, as opposed to merely speculative, that the

injury will be redressed by a favorable decision.” Id. (quoting Lujan, 504 U.S. at 561).

       The Supreme Court has recognized that “organizations are entitled to sue on their own

behalf for injuries they have sustained.” Havens Realty Corp. v. Coleman, 455 U.S. 363, 379 n.19

(1982) (internal citation omitted). To establish standing as an organization, the organization must

independently satisfy the Article III standing requirements, and must specifically establish the



                                                  5
             Case 3:19-cv-00247-SRU Document 42 Filed 05/26/20 Page 6 of 13



following elements: “(i) an imminent ‘injury in fact’ to itself as an organization (rather than to its

members) that is ‘distinct and palpable’; (ii) that its injury is ‘fairly traceable’ to enforcement of

the [law at issue]; and (iii) that a favorable decision would redress its injuries.” Centro de la

Comunidad Hispana de Locust Valley v. Town of Oyster Bay, 868 F.3d 104, 109–10 (2d Cir.

2017).

         In the case at bar, CTPU has failed to plead organizational standing because it has not

plausibly alleged that it suffered an injury “fairly traceable” to the Act or to actions of the

defendants.2 As a preliminary matter, the complaint is wholly devoid of factual allegations that

the Act directly interfered with CTPU’s ability to carry out its current activities. CTPU rests its

standing argument on the conclusory assertion that the Act “compels CTPU to expend a

significant amount of time and resources opposing the unconstitutional cap” at the expense of

engaging in other activities, such as testifying before the Connecticut Board of Education on

school safety issues or supporting special needs students at IEP meetings. Compl., Doc. No. 1, at

¶ 22; Samuel Dec., Doc. No. 36, at ¶¶ 11, 13.

         But the complaint pleads no facts showing how the Act “compelled” CTPU to forgo

those activities and oppose the quota instead. It does not allege, for example, how the Act

rendered it more difficult or costly for CTPU to advocate on behalf of special needs students at

IEP meetings, and how CTPU therefore needed to mitigate the Act’s adverse effects in order to

support students as it had before. Young Advocates for Fair Educ. v. Cuomo, 359 F. Supp. 3d

215, 235 (E.D.N.Y. 2019) (“[T]he appropriate standing inquiry is whether the challenged state

law, because of its detrimental effect on the community served by the organization (or upon the



         2
           CTPU clarified in its opposition that it is not asserting standing as a student, as an organization comprised
of students, or as a membership organization. Opp. to Mot. to Dismiss, Doc. No. 35, at 3. Accordingly, I do not
address the issue of associational standing.

                                                           6
         Case 3:19-cv-00247-SRU Document 42 Filed 05/26/20 Page 7 of 13



organization itself), will require the organization to devote resources remediating the law’s

harmful effects in a way that limits its ability to provide the same level of services as before.”)

(emphasis added). CTPU’s summary assertion at oral argument that the Act forced CTPU to

perform additional work in terms of IEP participation likewise does not compel a conclusion to

the contrary. Amidax Trading Grp. v. S.W.I.F.T. SCRL, 671 F.3d 140, 145–46 (2d Cir. 2011)

(per curiam) (noting that a plaintiff “must allege facts that affirmatively and plausibly suggest

that it has standing to sue” and that courts “need not ‘credit a complaint’s conclusory statements

without reference to its factual context’”) (internal citations omitted).

       Moreover, as CTPU’s counsel and Samuel discussed at oral argument, Samuel received

calls from parents—none of whom are parties in this suit—whose children were denied access to

magnet schools. Some of those parents raised questions about how to navigate the law and

requested that CTPU host community events. CTPU’s counsel stated that those requests—not

the Act itself—drove CTPU to decide to redirect its resources to opposing the Act.

       Of course, CTPU’s failure to allege a harm directly attributable to the Act is not fatal to

its argument. Carter v. HealthPort Techs., LLC, 822 F.3d 47, 59 (2d Cir. 2016) (“[A] plaintiff’s

injury need not be ‘directly’ attributable to a defendant”). “A defendant’s conduct that injures a

plaintiff but does so only after intervening conduct by another person, may suffice for Article III

standing.” Chevron Corp. v. Donziger, 833 F.3d 74, 121 (2d Cir. 2016) (internal citations

omitted). But the connection between CTPU’s alleged injuries and the Act is still far too tenuous

to confer standing.

       Causation is not met when a plaintiff's injury arises from “the independent action of some

third party.” Bennett v. Spear, 520 U.S. 154, 169 (1997) (quoting Lujan, 504 U.S. at 560–61)

(emphasis omitted). Although a plaintiff bears only a “relatively modest” burden to show



                                                  7
         Case 3:19-cv-00247-SRU Document 42 Filed 05/26/20 Page 8 of 13



causation, Bennett, 520 U.S. at 171, that burden is harder to meet where, as here, “traceability

‘depends on the unfettered choices made by independent actors not before the courts and whose

exercise of broad and legitimate discretion the courts cannot presume either to control or

predict.’” State v. United States Dep't of Commerce, 315 F. Supp. 3d 766, 785 (S.D.N.Y. 2018);

Lujan, 504 U.S. at 562 (“[W]hen the plaintiff is not himself the object of the government action

or inaction he challenges, standing is not precluded, but it is ordinarily ‘substantially more

difficult’ to establish.”). In that instance, “it becomes the burden of the plaintiff to adduce facts

showing that those choices have been or will be made in such manner as to produce causation.”

Lujan, 504 U.S. at 562; see also, e.g., Bennett, 520 U.S. at 169 (concluding that a party may

meet the standing requirement if it suffered an “injury produced by determinative or coercive

effect upon the action of someone else”) (quoting Lujan, 504 U.S. at 560–61).

       CTPU has not carried that burden here. CTPU is not the object of the Act, and the

complaint does not allege that parents whose children were impacted by the Act were forced to

seek assistance from CTPU. Nor does the complaint proffer any facts showing that the parents’

calls “coerc[ed]” or otherwise compelled CTPU to expend resources to oppose the Act. Bennett,

520 U.S. at 169. CTPU was free to decline the parents’ requests at no cost to the organization;

that it opted to do otherwise does not grant it standing.

       Those defects render CTPU a far cry from other entities that courts have determined to

have standing and distinguish the instant case from the cases on which CTPU relies. See, e.g.,

Student Members of Same v. Rumsfeld, 321 F. Supp. 2d 388, 397 (D. Conn. 2004) (holding that

the harm suffered by Yale Law School student organizations was “fairly traceable” to the

Department of Defense’s regulation denying federal funding to universities that prevented

military recruitment on campus, because the “threat” of no funding had “forced” Yale to suspend



                                                  8
         Case 3:19-cv-00247-SRU Document 42 Filed 05/26/20 Page 9 of 13



its nondiscrimination policy, and that suspension allegedly violated, inter alia, the students’

equal protection rights).

       CTPU cites Havens Realty Corp. v. Coleman in support of its claimed standing. In that

case, three individuals and non-profit Housing Opportunities Made Equal (“HOME”), which

runs a housing counseling service and investigates and refers housing discrimination complaints,

sued a real estate firm for violating the Fair Housing Act. The complaint alleged that the

defendant steered members of racial groups to buildings occupied primarily by members of their

respective racial groups. 455 U.S. 363, 366–68 (1982). In determining that HOME had

standing, the Supreme Court reasoned that the “petitioners’ steering practices have perceptibly

impaired HOME’s ability to provide counseling and referral services for low- and moderate-

income homeseekers.” Id. at 376, 379. Significantly, the Court relied on the allegation that

HOME had “been frustrated by defendants’ racial steering practices in its efforts to assist equal

access to housing through counseling and other referral services” and “had to devote significant

resources to identify and counteract” the defendant’s steering practices. Id. at 369, 379

(emphasis added).

       Similarly, in Ragin v. Harry Macklowe Real Estate Co., the Open House Center

(“OHC”)—a nonprofit dedicated to eliminating housing discrimination that provided information

at community seminars about how to fight such discrimination—challenged a real estate

company’s placement of advertisements for residential apartments, which had only displayed

white models, in The New York Times. 6 F.3d 898, 901–02, 905 (2d Cir. 1993). In holding that

the OHC had standing, the Second Circuit explained that the OHC was “forced” to “devote

significant resources to identify and counteract” the advertising practices at issue, to “the




                                                  9
        Case 3:19-cv-00247-SRU Document 42 Filed 05/26/20 Page 10 of 13



detriment of their ‘efforts to [obtain] equal access to housing through counseling and referral

services.’” Id. at 905 (citing Havens, 455 U.S. at 379).

       Likewise, in Nnebe v. Daus, the Second Circuit concluded that the New York Taxi

Workers Alliance (“NYTWA”) had standing to challenge a NYC Taxi and Limousine

Commission policy that suspended a driver’s license without a hearing if he or she was charged

with a certain crime. 644 F.3d 147, 150 (2d Cir. 2011). The union had expended monetary

resources to support its own members who were facing suspension by “providing initial

counseling, explaining the suspension rules to drivers, and assisting drivers in obtaining

attorneys.” Id. at 151, 157. Because the very purpose of a union is to represent the interests of

its members, it necessarily follows that the union was required to provide such assistance to its

members who were facing suspension; it did not choose to do so simply because it disagreed

with the policy. I cannot reach that same conclusion here.

       Centro de la Comunidad Hispana de Locust Valley v. Town of Oyster Bay and New York

State Citizens' Coal. for Children v. Poole, other cases to which the parties cite, concerned the

first prong of standing—injury—and therefore do not inform my causation analysis here. 868

F.3d 104, 110–11 (2d Cir. 2017); 922 F.3d 69, 75 (2d Cir. 2019).

       CTPU also relies heavily on the Southern District of New York’s reasoning in Christa

McAuliffe Intermediate Sch. PTO, Inc. v. de Blasio, 364 F. Supp. 3d 253 (S.D.N.Y.), aff’d on

other grounds, 788 F. App’x 85 (2d Cir. 2019). In that case, three organizations—a private

organization comprised of parents and teachers, a nonprofit dedicated to “furthering Chinese-

American interests,” and a nonprofit “formed to further education rights for Asian-Americans”—

challenged New York City’s proposed changes to the admissions criteria for its eight specialized

public high schools. Id. at 261, 270, 272. The defendants moved to dismiss, arguing, inter alia,



                                                10
        Case 3:19-cv-00247-SRU Document 42 Filed 05/26/20 Page 11 of 13



that the organizations did not enjoy standing because they had not sufficiently alleged an injury

in fact. Id. at 272. The court disagreed, reasoning that “all three have dedicated resources to

counteracting Defendants’ allegedly discriminatory actions.” Id. The court elaborated that the

organizations “expended resources outside of this litigation organizing public events, speaking to

press, and lobbying officials to combat the proposed changes,” and that those resources “could

have gone towards other activities furthering the organizations’ goals.” Id.

       That decision, too, addressed only the injury prong of standing and is therefore not

instructive here. Id. (“Defendants argue that the three organizational plaintiffs all lack standing

because none have sufficiently alleged an injury in fact.”). Moreover, the Christa case is

distinguishable for the additional reason that the organizations were seeking a preliminary

injunction prohibiting New York City from implementing the proposed changes, id. at 261, and

when “a party seeks review of a prohibition prior to its being enforced, ‘somewhat relaxed

standing’ rules apply.” Centro, 868 F.3d at 110 (quoting Nat’l Org. for Marriage, Inc. v. Walsh,

714 F.3d 682, 689 (2d Cir. 2013)). Because CTPU is challenging an existing racial quota that

has been implemented, that more relaxed standard does not apply here.

       To the extent the Christa decision is otherwise analogous, I respectfully decline to follow

it. If I were to accept CTPU’s arguments, it would be difficult to conceive of an education-

related law that it could not challenge in court given the broad scope of CTPU’s mission. Young

Advocates for Fair Educ., 359 F. Supp. 3d at 231. As a general matter, it would permit any

organization that disagreed with a law to bring a suit merely because it chose to redirect its time

and resources to opposing that very law. Ctr. for Food Safety v. Price, 2018 WL 4356730, at *5

(S.D.N.Y. Sept. 12, 2018) (“[T]o allow standing based on these allegations alone would mean

that any entity that spends money on an issue of particular interest to it would have standing,



                                                 11
        Case 3:19-cv-00247-SRU Document 42 Filed 05/26/20 Page 12 of 13



which would in turn contravene the principle that an entity’s ‘mere interest in a problem’ cannot

support standing.”). In that case, individuals who may otherwise not have standing—and

particularly those with larger bank accounts—could manufacture standing simply by forming an

organization that expends money and time opposing a law. Young Advocates for Fair Educ., 359

F. Supp. 3d at 231 (“Individual persons cannot obtain judicial review of otherwise non-

justiciable claims simply by incorporating, drafting a mission statement, and then suing on behalf

of the newly formed and extremely interested organization.”) (quoting National Treasury

Employees Union v. United States, 101 F.3d 1423, 1429 (D.C. Cir. 1996)).

        Not only would that outcome erode Article III’s standing requirements and lead to a flood

of litigation, but it would also raise both separation of powers and federalism concerns, on which

the law of Article III standing is built. Juvenile Matters Trial Lawyers Assn. v. Judicial Dept.,

363 F. Sup. 2d 239, 244 (D. Conn. 2005) (“The constitutional standing requirement promotes

separation of powers among the different branches of government, the system of federalism

which leaves certain authority to state governments, judicial efficiency, and, finally, fairness”).

Both of those principles are particularly at play here because the challenge is to the action of a

state’s political branch.

        For all the foregoing reasons, I conclude that CTPU has not sufficiently pled standing.


IV.     Conclusion

        The motion to dismiss is therefore granted. Because the complaint is dismissed for lack

of standing, it is dismissed without prejudice. Carter, 822 F.3d at 54. The Clerk is directed to

enter judgment and close the case.

        So ordered.

Dated at Bridgeport, Connecticut, this 26th day of May 2020.


                                                 12
Case 3:19-cv-00247-SRU Document 42 Filed 05/26/20 Page 13 of 13



                                        /s/ STEFAN R. UNDERHILL
                                        Stefan R. Underhill
                                        United States District Judge




                              13
